Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Note: The amendment of June 12th 2020 has been considered.
Claims 1 and 4 have been amended.
Claims 3, 8 and 12-27 are cancelled.
Claims 1, 2, 4-11 and 28 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (US-PGPub 2014/0087044 A1).

Regarding claims 1, 2, 4-9 and 28: Wenger discloses an extruded meat composition prepared by mixing a wet meat fraction (i.e., a byproduct slurry of meats used in pet foods) and a dry plant fraction in a twin screw extruder, and of adjusting the relative amounts of the dry and wet fractions to attain desired viscosity (see Wenger abstract; paragraphs [0059]-[0072]). Wenger further disclosed the extruded composition is dried to attain a final product with a moisture content of 8-12% (see Wenger paragraph [0072]), 5-20% starch (see Wenger paragraph [0069]), 4-25% fat (see Wenger paragraph [0066]) and that the composition comprises greater than 40% by weight meat fraction (see Wenger paragraph [0060]). Since the claimed ranges overlap the ranges in Wenger, a prima facie case of obviousness exist (see MPEP §2144.05).
While Wenger fails to disclose using meat that was dewatered as the meat fraction, given the fact the final extruded and dried composition in Wenger comprises the same or similar moisture and constituents contents as the extruded product recited in the claims, the fact that the claims recite using a meat fraction that was dewatered, does not render the claims patentable over the prior art, as the claimed composition and the composition in Wenger are similar.
Regarding claim 10: Wenger teaches density from 500-700 kg/m^3 (para 72) which is 31-44 lb/ft^3. As set forth in MPEP §2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 11: the resulting cook value would be at least 85% since the product of Wenger has substantially the same compositional components as applicant’s invention.

Response to Arguments
Applicant's arguments filed on June 12th 2020 have been fully considered but they are not persuasive.

Applicant argues that the prior art references fail to render the claimed invention obvious, because Wegner discloses of using a wet meat fraction, but fails to disclose using a dewatered meat fraction (i.e., cake) as recited in the claims. The examiner respectfully disagrees.
As discussed above, and to further clarify, the fact that the claims recite a meat constituent that has a lower moisture content than the meat constituent in Wegner, does not render the claimed invention patentable over the prior art, as the final extruded product in Wegner and in the claims comprise similar moisture contents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792